Citation Nr: 1115339	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  06-15 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a claimed right shoulder injury.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1977 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the RO.

The Veteran requested a hearing before a Decision Review Officer and was scheduled for a hearing on December 11, 2006.  He cancelled and/or did not appear for the hearing.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2010).

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran did not receive a letter from the RO that requested that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record, the Board finds the RO has not substantially complied with its February 2010 remand instructions, despite the RO having obtained all current treatment records from pertinent VA facilities.  

 Additionally, a VA treatment record dated in February 28, 2003 noted "Defiant Behavior.  Please see H&P Addendum for details."  The addendum does not appear to be of record.  

Further, the Veteran informed VA that he had filed a police report over the incident with the Durham Police Department.  (See April 2006 VA Form 9).  There is no evidence of VA having made efforts to obtain these records.    "A remand by . . . the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the Board has no discretion and must again remand this claim.

The Board also finds the July 2010 VA examination inadequate in that the VA examiner appears to have solely relied on the facts as stated in the February 2010 Board remand and not complete review of the evidence of record.  (See July 2010 VA examination stating "[a]ccording to the records from the VA remand...").  

The VA treatment records revealed that, in February 2003, the Veteran was a patient at the Durham VA Medical Center (VAMC) and was transferred to a respiratory isolation room due to suspicion of tuberculosis.  

After the Veteran was instructed about the rules of the isolation room, he became extremely agitated and verbally abusive to the staff.  When he tried to leave, security was called and ordered by the VA medical personnel to intervene in order to determine whether the Veteran could be involuntarily committed.  He was then handcuffed and taken back to his room where the restraints were removed.  

The Veteran was hostile to staff and paranoid.  He had refused to take medication and diet for fear of poison.  He also complained that the staff members forced him in a bed and did not take care of him.  A psychiatric consultation was obtained.  The Veteran was diagnosed with paranoid ideation and severe anxiety.  (See Salisbury VAMC Treatment record dated February 26, 2003).  

The VA treatment records from February 2003 through March 2003 revealed that, on the night of the incident, the Veteran reported having shoulder pain and an MRI study at the Salisbury VAMC showed that he had a rotator cuff tear of the right shoulder.  Physical therapy was recommended in order to prevent the development of a frozen shoulder.  

A March 2003 addendum noted that the Veteran was hospitalized at the Salisbury VAMC for treatment of diabetic ketoacidosis that occurred because the Veteran was noncompliant with his medication and diet.  It was also noted that the Veteran had an Axis II diagnosis of mixed personality disorder with anti-social narcissistic and paranoid traits.  A staff physician consulted a psychiatrist on February 27, 2003 regarding the Veteran's medical condition.  The physician ordered Celexa and Ativan for the Veteran the same day given his mental state.

A March 19, 2003 VA treatment record noted that the Veteran was "verbally abusive."  Another March 2003 VA treatment record noted that the Veteran was less irritable and able to converse without elevating his voice and losing control.  Another March 2003 VA treatment record noted that the Veteran refused a CT scan of the head and thorax.  

An April 2003 VA medical record noted that the Veteran was scheduled for a right rotator cuff repair on April 23, 2003.

In a May 2003 VA treatment record, the Veteran stated that he "fell and injured his right arm."  It was noted that the reports of x-ray studies were negative.  He was transferred to the Durham VAMC where he alleged a security guard forced him to the floor and handcuffed him for a behavioral confrontation.  

The Veteran stated that no x-ray studies were done at that time and that he was transferred back the Salisbury VAMC.  Another March 2003 VA treatment record stated that the Veteran was restrained by police.

A July 2003 VA treatment note reported that the Veteran had had right shoulder pain since being handcuffed in February 2003 and an MRI revealed some bicipital tendonitis and irregularity of the supraspinatous tendon without a frank tear.  He had pain along the posterior acromion with decreased range of motion and some hand numbness.  He was then diagnosed with right shoulder impingement and was given an injection in the right subacromial space with good relief of pain.

In a December 2003 VA treatment record the Veteran realized that he "acted badly" when he was at Durham VAMC the week prior.  Another December 2003 VA treatment record reflected that the Veteran refused to be discharged.  He was agitated with pressured speech.  The Veteran was not successfully discharged.  The Veteran was prescribed anxiolytics for anxiety.

A November 2004 MRI study revealed minimal indication of impingement and mild rotator cuff tendinopathy or under surface partial thickness tear; no full thickness defect was seen.  

In March 2005, a VA physician stated that the Veteran appeared to have a diagnosis of frozen shoulder, adhesive capsulitis.  He stated that the condition was more common in diabetics and appeared to be related to an injury the Veteran sustained.

In providing the requested medical opinions, the examiner may wish to consult the summary of the evidence set forth above.  The Board cautions the examiner that the summary of evidence is in no way a substitution for a thorough review of the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record (e.g., the police report filed with the Durham Police Department) and the "H&P Addendum" for the February 28, 2003 VA treatment record, as discussed above.  Based on the Veteran's response, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  If the records are not available, make a notation to that effect in the claims folder.  Then, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.

 2.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of the claimed right shoulder condition.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner should identify all disabilities affecting the Veteran's right shoulder, and render an opinion, consistent with the record and sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or more probability) that the Veteran's right shoulder disability was a result of the incident at the Durham VAMC in February 2003; and if so, whether the proximate cause of such was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA, or (b) an event not reasonably foreseeable.  

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.  

3.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The RO should then readjudicate the remaining claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


